 Case 7:19-cr-00059-EKD Document 92 Filed 12/08/20 Page 1 of 5 Pageid#: 183



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

UNITED STATES OF AMERICA                         )
                                                 )     Criminal Action No. 7:19-cr-00059
   v.                                            )
                                                 )     By: Elizabeth K. Dillon
TREVOR XAVIER MIKE                               )         United States District Judge


                         MEMORANDUM OPINION AND ORDER

        Defendant Trevor Xavier Mike filed an emergency motion for admission to bail due to

the COVID-19 pandemic. (Dkt. No. 90.) On December 7, 2020, Mike filed a motion for a

hearing on the emergency motion. (Dkt. No. 91.) For the following reasons, Mike’s motion will

be denied without a hearing.

                                       I. BACKGROUND

        On June 14, 2019, a magistrate judge ordered that Mike be detained pending trial for drug

possession and conspiracy charges. (Dkt. No. 35.) The magistrate judge reasoned that Mike is a

danger to the community because he possessed firearms in relation to his drug conspiracy

charges and his home plan, if granted bond, was inadequate. (Id.) On March 24, 2020, Mike

filed an emergency motion for admission to bail due to COVID-19. (Dkt. No. 49). On April 6,

2020, after hearing evidence and argument of counsel, the magistrate judge denied Mike’s

emergency motion. (Dkt. No. 56.) The magistrate concluded that “clear and convincing

evidence established that Defendant was a danger to the community, and that the offered home

plan of living with his mother was not sufficient to reasonably assure the safety of the

community.” (Id.) The undersigned reviewed that decision and agreed with the magistrate

judge. On April 14, 2020, the undersigned denied Mike’s request to reconsider his emergency

motion for bond. (Dkt. Nos. 59 and 60.)
 Case 7:19-cr-00059-EKD Document 92 Filed 12/08/20 Page 2 of 5 Pageid#: 184



        On September 23, 2020, Mike pled guilty to conspiracy to possess with intent to

distribute and to distribute 100 grams or more of a mixture containing a detectable amount of

heroin, and possession with intent to distribute heroin. (Dkt. Nos. 71, 73.) His sentencing is

scheduled for January 19, 2021. (Dkt. No. 75).

        On November 18, 2020, Mike filed his second emergency motion for admission to bail to

COVID-19, now before the court. (Dkt. No. 90.) On December 7, 2020, he requested a hearing

on his second emergency motion. (Dkt. No. 91.)

                                           II. ANALYSIS

        The Bail Reform Act provides conditions under which an individual may be released on

bond pending sentencing and appeal a detention order pending sentencing. Mike does not meet

the conditions required for bond.

A. Section 3143(a)(2)

        “Section 3143(a)(2) of the Bail Reform Act provides that the Court ‘shall order that a

person who has been found guilty of an offense in a case described in subparagraph (A), (B), or

(C) of subsection (f)(1) of section 3142 and is awaiting imposition or execution of sentence be

detained” unless the requirements of sections 3143(a)(2)(A) and 3143(a)(2)(B) are satisfied.

United States v. Moffitt, 527 F. Supp. 2d 474, 476 (W.D.N.C. 2006). Section 3143(a)(2)(A) is

satisfied if the court “finds there is a substantial likelihood that a motion for acquittal or new trial

will be granted” or “an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person.” Section 3143(a)(2)(B) is satisfied if the court “finds

by clear and convincing evidence that the person is not likely to flee or pose a danger to any

other person or the community.” Generally, Section “3143 creates a presumption that a person

who has entered a guilty plea shall remain in custody.” Moffitt, 527 F. Supp. 2d at 476 (citing



                                                   2
 Case 7:19-cr-00059-EKD Document 92 Filed 12/08/20 Page 3 of 5 Pageid#: 185



United States v. Hamrick, 720 F. Supp. 66, 67 (W.D.N.C.1989); United States v. Williams, No.

3:01-cr-183, Doc. No. 77 (W.D.N.C., July 25, 2002)).

        Mike has pled guilty to an offense described in subparagraph (C) of subsection (f)(1) of

section 3142; namely “an offense for which a maximum term of imprisonment of ten years or

more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.).” 1 However, Mike

does not meet the requirements for release pending sentencing because there is no indication that

a motion for acquittal or a new trial will be granted, nor has the government recommended that

Mike receive no sentence of imprisonment. Therefore, Mike is not eligible for bond pending

sentencing under Section 3143.

B. Section 3145(c)

        Section 3145 of the Bail Reform Act sets out procedures for appealing a detention order.

“A person subject to detention pursuant to section 3143(a)(2) or (b)(2), and who meets the

conditions of release set forth in section 3143(a)(1) or (b)(1), may be ordered released, under

appropriate conditions, by the judicial officer, if it is clearly shown that there are exceptional

reasons why such person’s detention would not be appropriate.” Section 3143(a)(1) requires that

“the judicial officer find[] by clear and convincing evidence that the person is not likely to flee or

pose a danger to the safety of any other person or the community if released.” “In short, to

warrant release under Section 3145(c), a defendant must meet two requirements.” United States

v. Mahabir, 858 F. Supp. 504, 506 (D. Md. 1994). “First, he must satisfy Section 3143(a)(1).”

(Id.) “Second, he must proffer ‘exceptional reasons why [his] detention would not be

appropriate.’” Id. (citing 18 U.S.C. § 3145(c); United States v. Douglas, 824 F. Supp. 98, 99

(N.D. Tex. 1993); United States v. Taliaferro, 779 F. Supp. 836, 838 (E.D. Va. 1992), aff’d, 993



        1
          The offense to which Mike pled guilty carries a maximum sentence of 40 years pursuant to 21 U.S.C. §
841(b)(1)(B). (Dkt. No. 71.)
                                                       3
 Case 7:19-cr-00059-EKD Document 92 Filed 12/08/20 Page 4 of 5 Pageid#: 186



F.2d 1541 (4th Cir.); United States v. Carr, 947 F.2d 1239, 1240 (5th Cir. 1991); United States v.

Mostrom, 11 F.3d 93, 94–95 (8th Cir. 1993)).

       Here, the court does not find by clear and convincing evidence that Mike is not likely to

flee and is not a danger to the community. On the contrary, the magistrate judge found that Mike

posed a danger to the community when he denied Mike’s first emergency motion for bond in

April. The court agrees with the magistrate judge’s finding, given Mike’s possession of firearms

together with his drug conspiracy offense. The only relevant changes since Mike’s first

emergency motion, other than the fact that he has been adjudged guilty, are that Mike is at the

Western Virginia Regional Jail and the COVID-19 outbreak has worsened there. However, the

presence of the pandemic does not alter the individualized assessment regarding flight risk and

community safety.

       Furthermore, the court does not find exceptional reasons. Like much of the nation, the

numbers of persons diagnosed with COVID-19 has increased at the jail. The jail is following

Virginia Department of Corrections’ protocols to control COVID-19. Additionally, there is no

indication that Mike suffers from health conditions placing him at risk for severe COVID-19

infection. Therefore, Mike is not eligible for bond pending sentencing under Section 3145.

                                      III. CONCLUSION

       For the above reasons, it is HEREBY ORDERED that Mike’s motions for admission to

bail and a hearing (Dkt. Nos. 90, 91) are DENIED.

       The clerk is directed to provide a copy of this memorandum opinion and order to counsel




                                                4
 Case 7:19-cr-00059-EKD Document 92 Filed 12/08/20 Page 5 of 5 Pageid#: 187



of record.

       Entered: December 8, 2020.




                                         /s/ Elizabeth K. Dillon
                                         Elizabeth K. Dillon
                                         United States District Judge




                                     5
